Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Gordon Wright (62506) on 12/10/2021.

The application has been amended as follows:









S1) when it is determined that there is no root node in the mesh network, all devices in the mesh network separately broadcast and transmit real-time signal strengths between the devices and a router, wherein the step S1 comprises the steps of: 
S11) in the mesh network, each device separately periodically broadcasts and transmits the real-time signal strength between the device itself and the router via a beacon, to all the other devices: and 
S12) in the mesh network, each device that has received probe request packets from the other devices separately replies to all requesting devices by sending thereto the real- time signal strength between the device itself and the router via a probe response packet; and 
S2) all the devices in the mesh network separately perform a first scanning, and each device elects, according to received real-time signal strengths between the other devices and the router as well as a real-time signal strength between the device and the router, a device having a maximum real-time signal strength as a root node candidate and broadcasts and transmits the root node candidate, wherein the step S2 comprises the steps of: 
S21) in the mesh network, all the devices separately perform the first scanning, and extract, from received probe response packets and beacons transmitted by all the other devices, the real-time signal strength between each of all the other devices and the router; 

S23) each device that has received probe request packets transmitted from the other devices unicasts and transmits a MAC address of the root node candidate elected by the device as well as the real-time signal strength between the root node candidate and the router, via a probe response packet, to all the other requesting devices, and periodically broadcasts and transmits the MAC address and the real-time signal strength between the root node2In re Appln. Of: Jiangjian Jiang et al. Application No.: 16/619,302candidate and the router, via a beacon, to all the other devices, so as to complete voting for the root node candidate; and 
S3) all the devices in the mesh network separately perform another scanning, and each device elects, from received root node candidates respectively elected by the other devices, a root node candidate having a maximum signal strength as a new root node candidate and broadcasts and transmits the new root node candidate again until a unique root node in the mesh network is elected.  

4. (Currently Amended) The method for electing a root node in a mesh network according to claim 3, wherein the step S3 specifically comprises the steps of: 
S31) in the mesh network, all the devices separately perform the another scanning, and extract, from [[the]] received probe response packets and beacons transmitted by all the other devices, the root node candidate elected by each of the other devices; 
S32) according to the root node candidates elected by all the other devices, it is determined whether there is only the unique root node candidate; if so, this root node candidate actively connects to the router and acts as a formal root node in the mesh network; otherwise it proceeds to S33; 
S33) according to the root node candidates elected by all the other devices, each device counts a number of votes for electing itself; 
S34) each device separately compares the real-time signal strength between the device itself and the router and the real-time signal strengths between the root node candidates elected by all the other devices and the router, and elects therefrom a candidate having the maximum real-time signal strength as the new root node candidate; and 
S35) each device that has received probe request packets transmitted from the other devices unicasts and transmits a MAC address of the new root node candidate elected by the device as well as the real-time signal strength between the root node candidate and the router, via a probe response packet, to all the other requesting devices, and periodically broadcasts and transmits the MAC address and the real-time signal strength between the root node candidate and the router, via a beacon, to all the other devices, so as to complete a new round of voting for the root node candidate, and then it returns to S31.




Allowable Subject Matter
Claims 3-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the combination of limitations involving, scanning and extracting, by all devices separately in a mesh network, from received probe response packets and beacons transmitted by all other devices, a real-time signal strength between each of all the other devices and a router; comparing, by each device separately, received real-time signal strengths between the other devices and the router and real-time signal strength between the device itself and the router, and electing therefrom a device having a maximum real-time signal strength as a root node candidate, and among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Kelsey et al. (US 9220050 B2) teaches a leader node sending beacon messages periodically and other nodes in a listening range receive the beacons; Prior art Agiwal et al. (US 20170359766 A1) teaches a relay UE transmitting a relay discovery announcement message containing a link quality between the relay and a network; Prior art Weksler et al. (US 20150341331 A1) teaches sending a request to a beacon sending device for its hardware identifier and receiving a response, but Kelsey-Agiwal-Weksler do not teach extracting from received probe response packets and beacons transmitted by all other devices, a real-time signal strength between each of all the other devices and a router, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416